Filed 04/15/20   Case 20-11419   Doc 1
Filed 04/15/20   Case 20-11419   Doc 1
Filed 04/15/20   Case 20-11419   Doc 1
Filed 04/15/20   Case 20-11419   Doc 1
Filed 04/15/20   Case 20-11419   Doc 1
Filed 04/15/20   Case 20-11419   Doc 1
Filed 04/15/20   Case 20-11419   Doc 1
Filed 04/15/20   Case 20-11419   Doc 1
Filed 04/15/20   Case 20-11419   Doc 1
Filed 04/15/20   Case 20-11419   Doc 1
Filed 04/15/20   Case 20-11419   Doc 1
Filed 04/15/20   Case 20-11419   Doc 1
Filed 04/15/20   Case 20-11419   Doc 1
Filed 04/15/20   Case 20-11419   Doc 1
Filed 04/15/20   Case 20-11419   Doc 1
Filed 04/15/20   Case 20-11419   Doc 1
Filed 04/15/20   Case 20-11419   Doc 1
Filed 04/15/20   Case 20-11419   Doc 1
Filed 04/15/20   Case 20-11419   Doc 1
Filed 04/15/20   Case 20-11419   Doc 1
Filed 04/15/20   Case 20-11419   Doc 1
Filed 04/15/20   Case 20-11419   Doc 1
Filed 04/15/20   Case 20-11419   Doc 1
Filed 04/15/20   Case 20-11419   Doc 1
Filed 04/15/20   Case 20-11419   Doc 1
Filed 04/15/20   Case 20-11419   Doc 1
Filed 04/15/20   Case 20-11419   Doc 1
Filed 04/15/20   Case 20-11419   Doc 1
Filed 04/15/20   Case 20-11419   Doc 1
Filed 04/15/20   Case 20-11419   Doc 1
Filed 04/15/20   Case 20-11419   Doc 1
Filed 04/15/20   Case 20-11419   Doc 1
Filed 04/15/20   Case 20-11419   Doc 1
Filed 04/15/20   Case 20-11419   Doc 1
Filed 04/15/20   Case 20-11419   Doc 1
Filed 04/15/20   Case 20-11419   Doc 1
Filed 04/15/20   Case 20-11419   Doc 1
Filed 04/15/20   Case 20-11419   Doc 1
Filed 04/15/20   Case 20-11419   Doc 1
Filed 04/15/20   Case 20-11419   Doc 1
Filed 04/15/20   Case 20-11419   Doc 1
Filed 04/15/20   Case 20-11419   Doc 1
Filed 04/15/20   Case 20-11419   Doc 1
Filed 04/15/20   Case 20-11419   Doc 1
Filed 04/15/20   Case 20-11419   Doc 1
Filed 04/15/20   Case 20-11419   Doc 1
Filed 04/15/20   Case 20-11419   Doc 1
Filed 04/15/20   Case 20-11419   Doc 1
Filed 04/15/20   Case 20-11419   Doc 1
Filed 04/15/20   Case 20-11419   Doc 1
Filed 04/15/20   Case 20-11419   Doc 1
Filed 04/15/20   Case 20-11419   Doc 1
Filed 04/15/20   Case 20-11419   Doc 1
Filed 04/15/20   Case 20-11419   Doc 1
Filed 04/15/20   Case 20-11419   Doc 1
Filed 04/15/20   Case 20-11419   Doc 1
